ICJ_016_AngloIranianOil_GBR_IRN_1952-02-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)
ORDONNANCE DU 11 FEVRIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM wv. IRAN)
ORDER OF FEBRUARY 1ith, 1952
La présente ordonnance doit étre citée comme suit :

«Affaire de l’Anglo-Iranian Oil Co., Ordonnance du
II février 1952: C.I. J. Recueil 1952, D. 13.»

This Order should be cited as follows :

“Anglo-Ivanian Oil Co. Case, Order of February arth, 1952:
I. C. J. Reports 1952, p. 13.”

 

Ne de vente: 80
Sales number

 

 

 
11 FEVRIER 1952

ORDONNANCE

AFFAIRE DE L’ANGLO-IRANIAN OIL Co.
(ROYAUME-UNI c. IRAN)

ANGLO-IRANIAN OIL Co. CASE
(UNITED KINGDOM v. IRAN)

FEBRUARY rith, 1952

 

ORDER
13

INTERNATIONAL COURT OF JUSTICE

1952
February 11th

YEAR 19 52 General List:

No. 16

February 1ith, 1952

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. IRAN)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

having regard to the Application dated May 26th, 1951, whereby
the United Kingdom of Great Britain and Northern Ireland insti-
tuted proceedings against the Empire of Iran concerning the Anglo-
Iranian Oil Company,

having regard to Orders made on July 5th, August 22nd and
December 20th, 1951, fixing and extending the time-limits for the
deposit of the Memorial and the Counter-Memorial in this case and
reserving the rest of the proceedings ;

Whereas, within the time-limit fixed for the deposit of the
Counter-Memorial, the Imperial Government of Iran has filed a
document entitled “Preliminary Observations: refusal by the
Imperial Government to recognize the jurisdiction of the Court” ;

Whereas, accordingly, under Article 62, paragraph 3, of the Rules
of Court, the proceedings on the merits are suspended, and the said

4

 
ORDER OF II II 52 (ANGLO-IRANIAN OIL Co.) 14

Article fixes the procedure to be followed in dealing with the
Preliminary Objection so raised ;

Whereas, notwithstanding that the Agent of the United Kingdom
Government appears to have indicated in advance in his Memorial
that, in the circumstances which have just occurred, he would be
satisfied to reply orally to an objection to jurisdiction, this indica-
tion does not seem sufficient to authorize the President of the Court
to depart from the procedure laid down in Article 62, paragraph 3,
of the Rules ;

Fixes March 27th, 1952, as the time-limit within which the
Government of the United Kingdom of Great Britain and Northern
Ireland may present the written statement of their observations and
submissions in regard to the Preliminary Objection lodged by the
Imperial Government of Iran.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eleventh day of February, one
thousand nine hundred and fifty-two, in three copies, of which one
will be placed in the archives of the Court and the others will be
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Imperial Government of
Tran, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
